DETAILED ACTION
Response to Amendment
This is a Final Office Action in response to Applicants’ Amendment filed on March 7, 2022.  Claims 3, 8, 13 and 18 have been canceled.  Claims 1, 6, 11 and 16 have been amended.  Applicants newly add claims 21-24.  Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are still pending and presented for further examination.  Newly added claims 21-24 are also presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-7, 9-12, 14-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freiberg et al (hereinafter, “Freiberg”, U.S. Pat. No. 9,639,526) in view of Travieso et al (hereinafter, “Travieso”, U.S. Pub. No. 2019/0050411.
As per claims 1 and 6
detecting, at a computing device, a native language of the computing device (col. 4, lines 50-55; Freiberg discloses detecting the native language of the computing device);
detecting, at the computing device, a request to load a website on a browser of the computing device (col. 5, lines 15-27: Freiberg discloses a request to view a website on the computing device);
receiving, from the first server, the text translated to the native language (col. 6, lines 37-49; Freiberg discloses receiving the translated language); and
displaying the website in the native language (col. 7, lines 5-10; Freiberg discloses displaying the website).
However, Freiberg does not explicitly disclose:
transmitting text from the website, an indication of the native language, and an indication of a website language to a first server, in response to detecting triggering hypertext markup language (HTML) code from the website.
Travieso discloses dynamic language translation of web site content comprising:
transmitting text from the website, an indication of the native language, and an indication of a website language to a first server, in response to detecting triggering hypertext markup language (HTML) code from the website (paragraphs 0056, 0058, 0194-0195 and 0225: Travieso discloses transmitting text segment from the website in a first language to a second language to a translation server in response to HTML code from the website). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Freiberg by incorporating or implementing translating HTML code in a first 
As per claims 11 and 16, Freiberg discloses a real-time website translation method and apparatus, comprising:
detecting, at a first server, a native language of a computing device (col. 4, lines 50-55; Freiberg discloses detecting the native language of the computing device);
receiving text of the website, an indication of the native language, and an indication of a website language transmitted from the computing device (col. 6, lines 37-49; Freiberg discloses receiving the translated language);
transmitting, to the computing device, the text translated to the native language to be displayed at the computing device (col. 7, lines 5-10; Freiberg discloses displaying the website).
However, Freiberg does not explicitly disclose:
detecting, at the first server, a request to load a website on a browser of the computing device in response to detecting triggering hypertext markup language (HTML) code from the website.
Travieso discloses dynamic language translation of web site content comprising:
transmitting text from the website, an indication of the native language, and an indication of a website language to a first server, the website including hypertext markup language (HTML) code for triggering translation of at least a portion of the website (paragraphs 0056, 0058, 0194-0195 and 0225: Travieso discloses transmitting text segment from the website in a first language to a second language to a translation server in response to HTML code from the website). 

As per claims 2, 7, 12 and 17, Freiberg discloses:
in which the website language is different from the native language (col. 2, lines 35-43).
As per claims 4, 9, 14 and 19, Freiberg discloses:
in which the translated text is received via the first server, which receives the translated text from a translation server after transmitting the text from the website, the indication of the native language, and the indication of the website language to the translation server for translation.
As per claims 5, 10, 15 and 20, Freiberg discloses:
in which the detecting, transmitting, receiving, and displaying are performed without user input (col. 2, lines 44-47).
As per claims 21 and 22, Freiberg discloses the invention substantially as claims discussed above.
However, Freiberg does not explicitly disclose:
in which transmitting the text comprises selecting and transmitting text identified with a tag identification (ID) within the website.
Travieso discloses dynamic language translation of web site content comprising:
in which transmitting the text comprises selecting and transmitting text identified with a tag identification (ID) within the website (paragraphs 0094-0095 and 0149-0150; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Freiberg by incorporating or implementing translating HTML tags to provide an efficient and easy to implement system for dynamic language translation of a web site.
As per claims 23 and 24, Freiberg discloses the invention substantially as claims discussed above.
However, Freiberg does not explicitly disclose:
in which the website includes text marked with a tag identification (ID) for translation.
Travieso discloses dynamic language translation of web site content comprising:
in which the website includes text marked with a tag identification (ID) for translation (paragraphs 0094-0095 and 0149-0150; Travieso discloses transmitting and recognizing text segment in HTML tags in the website). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Freiberg by incorporating or implementing translating HTML tags to provide an efficient and easy to implement system for dynamic language translation of a web site.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-12, 14-17, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA JACOBS-BURTON whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
March 15, 2022